Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 6, 2019.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-19-00561-CV



                     IN RE RED PAJARDO, INC., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              164th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2006-61178

                         MEMORANDUM OPINION

      On July 19, 2019, relator Red Pajardo, Inc. filed an amended petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Steven Kirkland, who was assigned to hear certain matters in this case, to vacate the
rulings he made in open court on May 24, 2019, and his July 15, 2019 order affirming
these rulings, which, among other things, prohibit relator from conducting discovery.

      Relator also has filed a motion for temporary relief, asking this court to stay
Judge Kirkland’s rulings and the trial set for August 12, 2019, pending a decision on
relator’s petition. See Tex. R. App. P. 52.10.

      With certain exceptions not applicable in this proceeding, to obtain mandamus
relief, a relator must show both that the trial court clearly abused its discretion and
that the relator has no adequate remedy at law, such as an appeal. In re Prudential
Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding); In re
Garza, 544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding) (per curiam). Relator
has not established that it is entitled to mandamus relief. We therefore deny relator’s
petition for writ of mandamus and motion for temporary relief.


                                        PER CURIAM


Panel consists of Chief Justice Frost and Justices Spain and Poissant.




                                          2